MEMORANDUM DECISION
                                                                       Feb 20 2015, 9:56 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Kimberly A. Jackson                                       Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana
                                                                Graham T. Youngs
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      David A. Brewster,                                       February 20, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               01A02-1408-CR-559
              v.                                               Appeal from the Adams Superior
                                                               Court.
                                                               The Honorable Patrick R. Miller,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause Nos. 01D01-1309-FD-138
                                                               and 01D01-1312-FD-184




      Sharpnack, Senior Judge


                                       Statement of the Case
[1]   David A. Brewster appeals the four and one-half year executed sentence




      Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 1 of 9
      imposed after he pleaded guilty to domestic battery as a Class D felony1 and

      disorderly conduct as a Class B misdemeanor2 under Cause Number 138 and

      domestic battery as a Class D felony3 and invasion of privacy as a Class A

      misdemeanor4 under Cause Number 184. We affirm.


                                                    Issues
                 I.       Whether the trial court erred in sentencing Brewster; and


                 II.      Whether his sentence is inappropriate.


                                    Facts and Procedural History
[2]   In September 2013, Brewster and J.W., who have been involved in a

      relationship for nine years and have three children together, had a

      disagreement, and Brewster hit J.W. in the face. When police officers arrived at

      the scene, Brewster refused to stop yelling when asked to do so. The State

      charged Brewster with domestic battery as a Class D felony and disorderly

      conduct as a Class B misdemeanor under Cause Number 138, and the trial

      court issued an order prohibiting Brewster from having contact with J.W.




      1
          Ind. Code § 35-42-2-1.3 (2012).
      2
          Ind. Code § 35-45-1-3 (2006).
      3
          Ind. Code § 35-42-2-1.3
      4
          Ind. Code § 35-46-1-15.1 ( 2010).


      Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 2 of 9
[3]   Two months later, while violating the no-contact order, Brewster and J.W.

      argued, and Brewster smacked J.W. on the leg and face in the presence of one

      of their children. The State charged Brewster with domestic battery as a Class

      D felony and invasion of privacy as a Class A misdemeanor for knowingly

      violating the protective order.


[4]   In June 2014, Brewster pleaded guilty to all charges in a consolidated guilty

      plea hearing. In July 2014, the trial court held a consolidated sentencing

      hearing. Evidence admitted at the hearing revealed that twenty-eight-year-old

      Brewster has a fourteen-year criminal history that includes five juvenile

      delinquency adjudications for incorrigibility, battery resulting in bodily injury,

      failure to stop at the scene of an accident resulting in damage, operating a

      vehicle without ever receiving a license, and illegal consumption of an alcoholic

      beverage. In addition, Brewster violated the terms of probation imposed

      following each of these adjudications.


[5]   Brewster’s adult criminal history includes misdemeanor convictions for illegal

      consumption of an alcoholic beverage, operating a vehicle while intoxicated

      endangering a person, resisting law enforcement, interfering with a drug or

      alcohol screening test, and public intoxication endangering a person’s life as

      well as felony convictions for operating while intoxicated, theft, and domestic

      battery. Brewster has been placed on probation five times, and violated the

      terms of his probation each time.




      Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 3 of 9
[6]   After the presentation of evidence at the sentencing hearing, the trial court

      found the following aggravating circumstances: 1) Brewster’s criminal history,

      which shows a pattern of being unable to obey the law and of being violent and

      abusive; 2) Brewster was out on bond for the first domestic battery charge when

      he committed the second one; 3) Brewster violated the terms of his bond release

      by violating the no-contact order; 4) the victim was the same in both domestic

      battery cases and she was also the victim in Brewster’s prior domestic battery

      conviction; and 5) Brewster has a habit of violating probation fairly quickly

      after being placed on probation. The trial court did not find Brewster’s guilty

      plea to be a mitigating factor.


[7]   At the close of the sentencing hearing, the trial court remarked that in the six

      years he has been a judge, Brewster might “be the one of the worst or the worst

      I’ve seen in this category for what you do.” Tr. p. 78. Immediately thereafter,

      the trial court sentenced Brewster to 730 days for the domestic battery

      conviction in Cause Number 138 but imposed no sentence for the disorderly

      conduct conviction. The trial court further sentenced Brewster to 915 days for

      the domestic battery conviction in Cause Number 184 and 365 days for the

      invasion of privacy conviction with the sentences to run concurrently with each

      other and consecutively to the 730-day sentence in Cause Number 184, for a

      total executed sentence of 1645 days or four and one-half years. Brewster

      appeals his sentence.




      Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 4 of 9
                                   Discussion and Decision
                        I.      Aggravating and Mitigating Factors
[8]   A trial court’s sentencing order is reviewed on appeal for an abuse of discretion.

      Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g 875 N.E.2d

      218 (Ind. 2007). An abuse of discretion occurs when a decision is clearly

      against the logic and effect of the facts and circumstances before the court, or

      the reasonable, probable, and actual deductions to be drawn therefrom. Id. A

      trial court may abuse its sentencing discretion in a number of ways, including:

      1) failing to enter a sentencing statement; 2) entering a sentencing statement

      that includes aggravating and mitigating factors that are not supported by the

      record; 3) entering a sentencing statement that omits reasons that are clearly

      supported by the record; or 4) entering a sentencing statement that includes

      reasons that are improper as a matter of law. Id.


                                           A. Mitigating Factors

[9]   Brewster argues that the trial court erred in failing to find that his guilty plea

      was a mitigating circumstance. An allegation that a trial court failed to identify

      or find a mitigating circumstance requires the defendant to establish that the

      mitigating evidence is both significant and clearly supported by the record.

      Powell v. State, 769 N.E.2d 1128, 1135 (Ind. 2002). The trial court is not

      obligated to accept the defendant’s contention as to what constitutes a

      mitigating circumstance. Id.




      Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 5 of 9
[10]   We acknowledge that a defendant who pleads guilty deserves to have at least

       some mitigation extended to the guilty plea. Lavoie v. State, 903 N.E.2d 135,

       143 (Ind. Ct. App. 2009). However, a guilty plea does not rise to the level of

       significant mitigation where the defendant has received a substantial benefit

       from the plea or where the evidence is such that the decision to plead guilty is

       merely a pragmatic one. Id.


[11]   Here, the evidence of Brewster’s guilt was overwhelming. A review of the

       probable cause affidavit reveals the State had substantial evidence of his guilt,

       including eye witnesses to the domestic batteries. His decision to plead guilty

       was therefore likely a pragmatic one and not an expression of remorse. See

       Wells v. State, 836 N.E.2d 475, 479-80 (Ind. Ct. App. 2005), trans. denied. Under

       these circumstances, Brewster’s guilty plea does not merit significant mitigating

       weight, and the trial court did not abuse its discretion.


                                           B. Aggravating Factors

[12]   Brewster next argues that the trial court erred in finding his violation of the no-

       contact order in Cause Number 138 to be an aggravating circumstance.

       Specifically, he contends that his “violation of the ‘no contact’ order entered in

       [Cause Number 138] was the act which was the basis for the Invasion of

       Privacy count in [Cause Number 184]. . . . Thus, the trial court found as an

       aggravating circumstance the material elements of the Invasion of Privacy

       count.” Appellant’s Br. p. 8. However, our review of the sentencing hearing

       transcript reveals that the trial court did not find Brewster’s violation of the no-

       contact order to be an aggravating circumstance. Rather, the trial court found
       Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 6 of 9
       that the violation of the bond release was the aggravating circumstance. We

       find no error in this aggravator.


[13]   Brewster also argues that the trial court erred in finding that he was “one of the

       worst or the worst I’ve seen in this category for what you do.” Tr. p. 78.

       According to Brewster, the facts of this case “are less egregious than numerous

       Domestic Battery offenses.” Appellant’s Br. p. 9. The trial court made this

       statement at the conclusion of the sentencing hearing after it set forth the

       aggravating factors. We agree with the State that this statement simply

       “appears to be an explanation for why an executed sentence is appropriate here

       given the fact that Brewster has historically violated probation quickly, has

       exhibited a pattern of drug and alcohol use, and battered [J.W.] in front of their

       children.” Appellee’s Br. p. 10.


[14]   Lastly, we note that even if the trial court overlooked a significant mitigating

       factor or found an inappropriate aggravating factor, a single aggravating

       circumstance is adequate to justify a sentence enhancement. See Powell, 769

       N.E.2d at 1135. Here, Brewster’s extensive fourteen-year criminal history,

       which includes five misdemeanors, three felonies, and several probation

       violations, supports his enhanced sentence.


                                   II.      Inappropriate Sentence
[15]   Brewster next argues that his sentence is inappropriate. Article VII, section 4 of

       the Indiana Constitution authorizes independent appellate review of sentences.

       Rice v. State, 6 N.E.3d 940, 946 (Ind. 2014). This review is implemented

       Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 7 of 9
       through Indiana Appellate Rule 7(B), which states that we may revise a

       sentence, even if authorized by statute, if after due consideration of the trial

       court’s decision, the sentence is inappropriate in light of the nature of the

       offense and the character of the offender. In determining whether a sentence is

       inappropriate, this Court looks at the culpability of the defendant, the severity

       of the crime, the damage done to others, and myriad other factors that come to

       light in a given case. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

       Brewster bears the burden on appeal of persuading us that his sentence is

       inappropriate. See Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[16]   In determining whether a sentence is inappropriate, the advisory sentence is the

       starting point the legislature has selected as an appropriate sentence for the

       crime committed. Id. at 1081. The sentencing range for a Class D felony is

       between six months and three years, with the advisory sentence being one and

       one-half years. Ind. Code § 35-50-2-7 ( 2013). Here the trial court imposed two

       years for one Class D felony and two and one-half years for the other. The trial

       court ordered the sentences to run consecutively for a four and one-half-year

       executed sentence.


[17]   We now turn to the nature of the offenses. In Cause Number 138, Brewster hit

       J.W., the mother of his three children, in the face. When police officers arrived

       at the scene, Brewster refused to stop yelling when they asked him to do so. In

       Cause Number 184, while violating a no-contact order, Brewster smacked J.W.

       on the leg and face in the presence of their child.



       Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 8 of 9
[18]   As to the character of the offender, we note that the significance of a criminal

       history in assessing a defendant’s character is based on the gravity, nature, and

       number of prior offenses in relation to the current offense. Moss v. State, 13

       N.E.3d 440, 447 (Ind. Ct. App. 2014), trans. denied. Here, twenty-eight-year-old

       Brewster had a fourteen-year criminal history that includes three felony and five

       misdemeanor convictions as well as numerous probation violations. These are

       his second and third domestic battery convictions. He was out on bond for the

       second conviction when he committed the third conviction in violation of a no-

       contact order. All three convictions involve the same victim, who is the mother

       of his three children. Clearly, Brewster has not reformed his criminal behavior

       despite his numerous contacts with the criminal justice system. Considering the

       nature of the offense and Brewster’s character, Brewster has not met his burden

       of persuading us that his sentence is inappropriate.


[19]   Affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 01A02-1408-CR-559 | February 20, 2015   Page 9 of 9